Citation Nr: 0015934	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-43 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for injuries/shrapnel 
wounds to the right thigh, right shoulder, neck and back.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a back disorder as 
secondary to service-connected left knee disability.

5.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected left knee 
disability.

6.  Entitlement to an increased rating in excess of 20 
percent for Pellegrini-Stieda disease of the left knee.

7.  Entitlement to a compensable rating for multiple 
superficial scars of the base of the left second finger, left 
shoulder, left knee and left axillary fold.

8.  Entitlement to a compensable rating for skin rash on both 
arms.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

10.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a splenectomy.

11.  Entitlement to compensation benefits for pursuant to the 
provisions of 38 U.S.C.A. § 1151 for bilateral upper 
extremity tremor.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


INTRODUCTION

The appellant served on active duty from June 1944 to April 
1946.  He was awarded the Purple Heart for wounds received in 
combat.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered since 
October 1995 by the Lincoln, Nebraska, Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1999, the Board 
entered a multiple-issue decision, which remanded, in part, 
and denied, in part, the claims for VA benefits sought on 
appeal.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  While his appeal was pending, the Court learned of 
the appellant's death.  In a January 2000 order, the Court 
held that pursuant to Landicho v. Brown, 7 Vet. App. 42 
(1994), the appropriate remedy in the case was to vacate the 
Board decision from which the appeal was taken, causing the 
underlying RO decisions to be vacated as well, and to dismiss 
the appeal.  The Court vacated the March 1999 Board decision, 
which has the legal effect of nullifying the previous merits 
adjudications of these claims by the RO, and dismissed the 
appeal.


FINDING OF FACT

Pursuant to an order of January 2000, the Court vacated the 
Board's decision of March 1999.


CONCLUSION OF LAW

The RO's October 1995 rating decision and subsequent 
decisions denying the issues on appeal are vacated.  Landicho 
v. Brown, 7 Vet. App. at 54-55.


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant filed an appeal with the Court from a March 
1999 Board decision. The appellant's counsel has informed the 
Court that he died during the pendency of his appeal to the 
Court.

In an order of January 2000, the Court held that, pursuant to 
its holding in Landicho v. Brown, 7 Vet. App. at 46-49, that 
substitution of a party is not permissible in the Court where 
the appellant is a veteran who dies while his claim for 
disability compensation benefits under chapter 11 of title 
38, United States Code, is pending at the Court.  See also 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  
The Court held that the appropriate remedy was to vacate the 
Board decision from which the appeal was taken and to dismiss 
the appeal.  Landicho, 7 Vet. App. at 54.  The Court 
explained that this was to be done to ensure that the Board 
decision and the underlying RO decisions would have no 
preclusive effect in the adjudication of any accrued-benefits 
claims derived from the veteran's entitlements.  Id.; see 
also Hudgins v. Brown, 8 Vet. App. 365, 368 (1995) (per 
curiam order) (accrued-benefits claim by survivor will have 
same character as claim veteran was pursuing at time of 
death, and adjudication of that accrued-benefits claim not 
affected by Board or RO decision nullified by Court's order 
vacating Board decision).  In accordance with the Court's 
order, the RO must vacate the October 1995 rating decision 
and subsequent rating decisions denying the issues on appeal.


ORDER

The RO is directed to vacate its October 1995 rating decision 
and subsequent rating decisions with regard to issues of (1) 
entitlement to service connection for a right knee 
disability; (2) entitlement to service connection for 
injuries/shrapnel wounds to the right thigh, right shoulder, 
neck and back; (3) entitlement to service connection for post 
traumatic stress disorder (PTSD); (4) entitlement to service 
connection for a back disorder as secondary to service-
connected left knee disability; (5) entitlement to service 
connection for peripheral neuropathy as secondary to service-
connected left knee disability; (6) entitlement to an 
increased rating in excess of 20 percent for Pellegrini-
Stieda disease of the left knee; (7) entitlement to a 
compensable rating for multiple superficial scars of the base 
of the left second finger, left shoulder, left knee and left 
axillary fold; (8) entitlement to a compensable rating for 
skin rash on both arms; (9) entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability; (10) entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a splenectomy; and (11) entitlement to compensation benefits 
for pursuant to the provisions of 38 U.S.C.A. § 1151 for 
bilateral upper extremity tremor.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

